Case 1:18-cv-05680-LDH-SJB Document 58-1 Filed 02/12/20 Page 1 of 13 PageID #: 531




                     EXHIBIT A
Case 1:18-cv-05680-LDH-SJB Document 58-1 Filed 02/12/20 Page 2 of 13 PageID #: 532



  BOOKS

  •   Stephen Elliott, Jones Inn (1998)
         o [pp. 7, 22–23] “Because you never talk about yourself.”
           “That’s not true.”
           “You never talk about the good stuff.”
           “Ok, I raped my sister when I was eleven years old.”
           “Really?”
           “No, not really,” and he grabbed me in a headlock and we rolled around on the floor
           laughing. . . .
           “Scales, remember what I told you about raping my sister? Well it was true. I did it
           and that’s why I grew up in those homes.”
         o [p. 42] I wanted to rape her. One day during therapy as she was asking another
           pointless question I wanted to grab her mouth with my hand and quickly stick my
           fingers up her dress and inside those panties. They would be a deep silver color with a
           delicate lace running around the top and inside it would be wet and warm and when I
           got there I would stay there. But I never did. The opportunity never presented itself.
         o [p. 84] He gently pulled her shirt over her head. There was no bra and he touched her
           breasts. “No, don’t. I don’t want to.” Tyrell ignored her. He pulled her skirt and
           underwear off. Mary just cried silently, I stood by the door. Tyrell pulled his own
           pants down and went inside her. Her eyes fixed on mine while Tyrell came in and out
           of her.
         o [p 86] “I mean, he hits me sometimes. Don’t you think that’s abusive.”
           “I guess so. But it seems like you provoke him.”
           “I know. I kind of like it.”
           “What do you like?”
           “I like being abused.”


  •   Stephen Elliott, A Life Without Consequences (2001)
         o [p. 35] She laughs, short and soft. “You are beautiful.” She stands, comes. Her fingers
           on my cheek. I pull away. She’s kneeling with me, I’m afraid of her. She touches my
           leg and her hand runs the outside of my thigh. She goes back to her seat. So close, but
           still, out of touching range. Does she want me to rape her? Is she aware of anything?
           Who’s messed up here? Because I’m feeling pretty sane.
         o [p. 99] Then he started crying and told me the truck driver had molested him.
           “How could he molest you when I slept right behind you?” I had slept just behind the
           seats in the cabin.
           “He did.”
           I broke the sugar glass on the floor. “Why didn’t you scream?” I asked. I remember
           pulling out a cigarette. “This is our last fucking cigarette. All of our cigarettes were in
           that bag.” Trucks kept grinding by the streets outside the restaurant. We had no
           money. “Why didn’t you scream?” I asked him. “There were two of us, only one of
           him. I just don’t understand why you didn’t scream.”
Case 1:18-cv-05680-LDH-SJB Document 58-1 Filed 02/12/20 Page 3 of 13 PageID #: 533



         o [p. 103] “I can’t relax. I can’t. Her boyfriends raped me all the time and she let them.
           Then she’d get jealous and beat me up. I hate her! I keep washing myself. I can’t get
           them out.”
         o [p 140] Teachers are lecherous bastards. All the teachers want to fuck their students,
           want to keep their students after school and fuck their young students in the parking
           lots, in the teachers’ lounge. His hand slides off her shoulder and he ambles down to
           the other end of the table.


  •   Stephen Elliott, What It Means to Love You (2002)
         o [pp. 82–83] He jumps up and smacks Brooke in the mouth. He grabs her hair and
           throws her down and she lands face-down on her stomach. He pulls roughly at her
           skirt.
           “Ow, Lance, you’re hurting me.”
           “Shutup,” he says. “Shutup. You always lie to me.” He rips her panties off. “Is this
           how they fuck you? Like this? Do they all fuck you like this?”
           Brooke buries her face in her hands. “Only you.”
           “That’s right you fucking bitch. You fucking whore bitch.” He pulls her hair and she
           pushes back into him but she is crying a little. He comes into her and she reaches out,
           grabbing yards of fabric, her fingers burrowing beneath purses and skirts. They all
           know, in the industry. It hurts, but it doesn’t hurt as much as it would. She takes it and
           he pushes into her.
           “Yes, Lance,” she says. “Do it to me like that.”
         o [pp. 94–95] He grabs Brooke. She is only half dressed and he pulls her into him with
           his one good arm and feels her small nipples against his chest. She doesn’t try to
           resist him but stays against him with her arms at her side.
           “I don’t want you to go. Why are you going? Why did you stop loving me?” His face
           is so close to hers that he could bite her nose.
           “I don’t know.”
           “So it’s true. Like I said. You don’t love me.”
           “It is true. I don’t love you anymore.”
           He pushes her away and she slams into the wall. She falls to the floor. He opens his
           palms. “Oh God. I’m sorry, baby. I didn’t mean that.”
           “You meant it when you did it,” she says. “But you don’t mean it now.”
         o [pp. 96–97] He wants her to want it. He wants her to want him. He wills it and she
           doesn’t respond. She lies in front of him and squirms but she doesn’t say anything.
           He looks for her eyes but she is looking away. Finally he just enters her and she takes
           it from him without any resistance or pleasure. Just like she is waiting for a movie to
           end. Lance pushes into her harder and harder with violence. He squeezes her
           shoulder. He wants to get all the way inside. He tries to grab her with his broken hand
           but slips and hits the floor. The sweat pours down his face. He wants to rip her in two.
           He wants to kill her. . . .
           He stands up and stares down at her still lying on the floor. She covers her face with
           her arm then he spits on her naked stomach and he grabs his beer from the counter.


                                                  2
Case 1:18-cv-05680-LDH-SJB Document 58-1 Filed 02/12/20 Page 4 of 13 PageID #: 534



         o [p. 99] “Got a love tap there,” Anthony says motioning towards Brooke’s eye.


  •   Politically Inspired (Stephen Elliott ed., 2003)
         o [From the Introduction, p. 2] But many times I’ve gotten paid lots of money without
           working hard, like the time I broke into my boss’s e-mail and discovered that he was
           putting nonemployees on the payroll and setting up people for phony sexual
           harassment suits.


  •   Stephen Elliott, Happy Baby (2004)
         o [pp. 9–10] “Yes, Joe. I lived with Joe for years. He always took care of me. This is
           what I think. That some people, they get what they want, it just makes them want
           more. He was a violent person . . . . He never hurt me too much. . . . You know I
           would let Joe do anything he wanted. I wanted him to do whatever he wanted to me. I
           tried to cover the bruises with makeup. My caseworker wanted to put me in a
           women’s shelter and get me away from him, so I stopped meeting with her and lost
           my SSI. . . . Joe wanted to hurt people; he couldn’t help it. . . . He would pierce me
           with things. He carved his name into my back with a scalpel and covered it with
           baking soda so it wouldn’t heal.”
         o [p. 21] I was raped the first time by a middle-aged caseworker in a small green room
           in the Chicago juvenile detention facility. The windows were closed and the room
           was dusty and hot and filled with stacks of yellowing, creased paper forced into wide
           brown envelopes. Mr. Gracie didn’t ask me if it was OK and he didn’t apologize
           afterward. When I masturbate at night I think of him and his malty smell.
         o [pp. 107–08] I had been in a glass cage for two days when Mr. Gracie came to get
           me. He told me to walk close to the red lines on the floor. Western was dark, and
           everyone’s gym shoes were out in the hallway, their doors locked from the outside.
           Mr. Gracie took me into an empty office. He told me to put my stuff in the corner.
           “You think you’re tough?” he said. “You like to fight? You want to fight me?”
           He stood a foot taller than me, but he was thin. His arms were like reeds. He slapped
           me hard and quick across my cheek. I knew better than to try to cover myself. Then
           he strip-searched me and made me do squats while he pressed on my shoulder. He
           told me to stand up and place my hands behind my head, and he poked at my ribs,
           flicking his middle finger hard. Then he bent me over the steel table and raped me,
           occasionally hitting my face, his hand flying out from some unseen place behind me.
           When he was done, he took me back to my room.
         o [pp. 110–11] “I’m glad you’re not working there anymore,” I say. “You’re a
           predator.”
           “A predator,” Mr. Gracie says, and he lets out a small laugh. . . .
           I start to look away but I catch myself. I want to be aggressive. “You know what you
           did.”
           Mr. Gracie narrows his vision on me, letting the outside world pass by unnoticed.
           “How about this,” he says. It’s a familiar tone of voice, and I slip back, pressing my


                                                   3
Case 1:18-cv-05680-LDH-SJB Document 58-1 Filed 02/12/20 Page 5 of 13 PageID #: 535



             tailbone against the seat. “If you still had anything left to you, which you don’t, I’d do
             it again.”
         o [p. 146] “C’mere,” Hunter says suddenly, snatching at her sleeve. Yolanda yanks her
           arm up, backing out the doorway, her shirt catching on the latch. She pulls frantically
           and her sleeve rips. Hunter catches her wrist and shoves his fat hand inside her skirt,
           banging her into the open door, and Yolanda screams. Kevin looks toward my room
           and drops the basketball and runs inside. Hunter lets Yolanda go and she runs down
           the stairs.
         o [p. 160] That night Mr. Gracie slid his key into my door. Petey stayed sleeping, his
           large back facing the room. In the last office on the floor, under a single unprotected
           lightbulb, I took my clothes off and folded them into the corner. Mr. Gracie lifted my
           chin and asked me what was wrong. “You look like somebody stole your candy.” I
           started to cry for the first time since the state took custody of me. Once I started I
           couldn’t stop. I didn’t know where it was coming from but I felt like I had failed
           everybody. He kept his hand over my face, barely covering my mouth and nose.
           “This is the place for that,” he said. “Go ahead and cry here.” When I finally stopped
           he waited a second, wiping my face with his palm. “Are you done?” I nodded and he
           slapped me hard. “Be quiet now.” He gripped my hair and pulled me across the steel
           table until the table edge was against my thighs. “Don’t move at all.” The next day I
           could still feel his hand across my face. Soon after that he stopped coming to work.
         o [pp. 172–73] Finally a man in a thin shirt with a small, sharp beard introduced
           himself as my guardian ad litem. . . . He wanted to know how they were treating me
           upstairs. Any problems? . . . . I couldn’t figure out who he worked for or what he was
           trying to tell me or what he wanted me to tell him. What if I said, “He takes me to the
           last room by the fire exit and I take my clothes off and bend over the table there.
           Sometimes I feel bad because I never put up a fight. The other boys are waiting to kill
           me, but Mr. Gracie protects me.” What if I said that?


  •   Stephen Elliott, Looking Forward to It: Or, How I Learned to Stop Worrying and Love the
      American Electoral Process (2004)
         o [p. 30] My friend, the filmmaker Peter Alton is fond of saying, “Those that leave
           themselves something to fall back on inevitably do.” He also likes to say, “I take my
           coffee like I take my women, by force.” But the second quote is neither here nor
           there. It’s the kind of joke that can really get you in trouble in the wrong company, or
           if your timing’s off. The important thing to me now is that I have nothing except the
           2004 presidential election to keep me afloat.


  •   Stephen Elliott, My Girlfriend Comes to the City and Beats Me Up (2006)
         o [From Other Desires, pp. 38–39] I was raped the first time by a middle-aged
           caseworker in a small green room in the Chicago Juvenile Detention Facility. The
           windows were closed and the room was dusty and hot and filled with stacks of
           yellowing, creased paper forced into wide brown envelopes. Mr. Gracie didn’t ask me

                                                   4
Case 1:18-cv-05680-LDH-SJB Document 58-1 Filed 02/12/20 Page 6 of 13 PageID #: 536



             if it was OK and he didn’t apologize afterward. When I masturbate at night I think of
             him, not of his image or his malty smell, just the darkness and the fear and the pain.
             I’ve never stopped fantasizing about it, replaying it in my mind.
         o [From I’ll Love You Back, pp. 86–88] The story I’m trying to write is a true story but
           I mean to write it as fiction. I don’t want to defend the truth of my recollections. . . .
           I’d had sex once already. Not counting the times I was molested. I was fifteen and I
           was with Tom and Maureen who lived across from the home in an apartment with
           Maureen’s parents. . . . After work we bought beer and drugs and went back to
           Maureen and Tom’s two rooms. . . . We were smoking pot laced with PCP and taking
           horse-pill-sized downers. Maureen’s friend Kat was there. Kat was nineteen and kind.
           She worked the front desk at a motorcycle dealership on Broadway. She always wore
           cutoff jeans and a bikini top. She said she liked virgins. She took me into the back
           room, stripped me naked, and climbed on top of me. She was thin from too much
           speed but still young enough to look healthy. I was too stoned to move but I was glad
           to not be a virgin anymore. I couldn’t feel her sliding up and down my penis but I
           watched as I disappeared inside her pubic hair then reappeared again. . . . I hadn’t
           asked what was in the pills they gave me. I took anything that passed under my nose.


  •   Stephen Elliott, The Adderall Diaries: A Memoir (2009)
         o [pp. 51–52] I was telling my favorite story, the one about hitchhiking to California
           with my best friend, and Justin interrupted me and said, “Steve, I was molested.”
           “Why didn’t you say anything,” I asked. “Why didn’t you scream?
         o [p. 93] At work things were tense. Someone erased all the emails and documents from
           my computer. I led a weekly meeting but people stopped showing up. My salesgirl
           refused to talk to me. I was called in to discuss possible sexual harassment charges.
           “What are you talking about?” I asked.
           “You’ve never worked in a corporate environment before. It’s normal that you
           wouldn’t understand certain protocols. We’ll pay for you to take a class.”
         o [pp. 147] Patty and I didn’t use safe words. We didn’t play “safe, sane, and
           consensually.” She told me to call her “daddy,” and threatened to shave my head.
           Sometimes she hit me when she was angry, when we were just walking down the
           street. Then she started taking pills for her anger and she became someone else. “I
           don’t know why I allow you to keep hurting me,” Patty says, sitting next to me on the
           bed. I wait, moving just enough that my shoulder is against her leg. She gets up and
           hits me again, much harder, then again. I stretch my fingers forward as she lays into
           me. It doesn’t feel good anymore. I’m thinking about Lissette and my father and
           someone who said that a writer will always sell you out. I’m saturated with self-
           loathing. Why is she doing this? I want her to stop but instead she goes back to the
           paddle, the thick wood landing heavily on my back. I don’t scream or make any
           noise.
         o [pp. 186–87] “You better give me my money every month, or I’m going to give Cori
           to Sean to molest,” she joked. According to Hans something rose in Sean, his face
           contorting into a painful mask. A streak of red flashed against the windshield. Hans

                                                  5
Case 1:18-cv-05680-LDH-SJB Document 58-1 Filed 02/12/20 Page 7 of 13 PageID #: 537



             says Sean punched Nina, gripping her by the throat, pressing into her tendons. Nina
             struggled, kicking at the open door, flailing as he crushed her voice box. Hans
             watched at the side of the van. Nina lay dead in the driver’s seat, her head to one side
             as if she were resting. . . . Hans’ disgust for Sean was palpable during his testimony
             from the stand, and in fact Hans was the one to accuse Sean of child molestation,
             reporting him to the police not long after Nina left Hans in 2004.


  •   Eric Martin & Stephen Elliott, Donald (2011)
         o [p. 9] There’s a little war in the girl, maybe from her father, or maybe because every
           beautiful girl has glimpsed the natural state of man, at least the part that would rape
           her if it could.


  •   Stephen Elliott, Sometimes I Think About It: Essays (2017)
         o [From California Superpredator, p. 105] Alonza meets a man known as Baby Boy.
           Now they are partners. The man gives him food, beats him, molests him.




                                                   6
Case 1:18-cv-05680-LDH-SJB Document 58-1 Filed 02/12/20 Page 8 of 13 PageID #: 538



  ARTICLES

  •   Stephen Elliott, A Review of: Notice by Heather Lewis’s, Believer Mag., Nov. 2004,
      https://believermag.com/heather-lewiss-notice/
         o The book is filled with sex, most of it just barely consensual. And when I started I
           wondered if there wasn’t maybe too much sex. I wondered if I was reading erotica or
           literature. But there wasn’t too much sex. And it’s never gratuitous. It’s graphic, but
           not without reason, and you always know that really what you’re reading about is
           something else, something very human and something that maybe sits inside a lot of
           us. It’s that destructive thing that we keep compartmentalized because it would be too
           much to acknowledge. Damage suffered at some point that has bubbled to the surface,
           a dangerous need.


  •   Stephen Elliott, A City in Ruins, Salon, Sep. 2005,
      https://www.salon.com/2005/09/05/cityinruins/
         o The doctor has been here for six days, volunteering for the state. But the federal
           government has control now. “You can't do anything if you're not with the feds,” he
           says. “All they needed was to send in the Army. This is too big for the state. A couple
           of days ago, there were people being murdered left and right. I treated this one lady at
           the airport, a stranded tourist. She just stepped outside of her hotel. They beat her
           over the head, broke her jaw and raped her.”


  •   Stephen Elliott, The Score, Believer Mag., Mar. 2007,
      https://believermag.com/the-score/
         o Around this time I went to dinner with a woman, a sex worker, someone I used to
           date, someone I dated briefly. I always date briefly and I always date sex workers
           because they’re the only ones who understand desire without sex. Real desire. Raw
           and unattainable and without purpose. Desire that ends there, all-consuming, for
           nothing. We ended up at the back of a restaurant called Delfina and I told her I was
           having money problems and couldn’t afford a fancy dinner.
           She said, “Don’t worry.”
           This particular woman had been raped by her father and one day a client came to her.
           The client looked just like her father. She tied the client to a wooden cross, screwed
           clamps onto his nipples, and beat him until his back was bleeding. The man begged to
           see her again but she refused. Or something like that.
         o There was also Maria, Justin’s girlfriend and my first love, who was beautiful and
           tragic. Her grandmother had kept her locked in the closet and sent her door to door
           begging for heroin money when she was only ten or eleven years old. She used to call
           me crying, saying she had been masturbating with the vacuum cleaner and she
           couldn’t stop and her thighs were all bruised. Or she would tell me she had walked
           down to the gas station at night in her underwear and heels. Everything about her
           screamed “rape me.” I loved her but I didn’t know what to do about it.


                                                   7
Case 1:18-cv-05680-LDH-SJB Document 58-1 Filed 02/12/20 Page 9 of 13 PageID #: 539



  •   Stephen Elliott, An Oral History of Myself #2: John, Rumpus, May 2009,
      https://therumpus.net/2009/05/two-john/
         o So we’re going back. We get picked up by that truck driver. You can ad-lib those
           details, I’m sure you remember. (We spent the night in his cab. In the morning he
           drops us at a donut shop in East L.A. He molested John while I was sleeping. He took
           everything we had left, which consisted of a small bag with some poetry and maps.)


  •   Stephen Elliott, Recession Sex Workers #8: The Sex and Politics of Antonia Crane, Rumpus,
      Feb. 2010, https://therumpus.net/2010/02/recession-sex-workers-8-antonia-crane/
         o Elliott: “You’ve told me you prefer dancing to escort. Why?”
           Crane: “ . . . It’s not that I think having sex for money is morally repugnant or
           degrading to women. I think sex acts between consenting adults should be legal. I
           have had sex for money. When I’m extremely sad or heartbroken, it’s easier for me to
           give my body to men for money but I don’t feel good about it afterwards. Escort work
           is isolating and more risky. I feel like I’m in a movie when I’m doing outcall, but the
           movie could turn very scary at any moment, like the time in SF when I saw a regular
           client for a paid date at The Clift Hotel. I didn’t tell anyone where I was or what I was
           doing. The trick drugged me with GHB at Asia de Cuba in a glass of water that was
           waiting for me at our table. He was someone I liked and trusted. I was so embarrassed
           and ashamed, because I was sober for several years and I blamed myself for the
           incident, so I didn’t tell anyone about it for several days.”


  •   Stephen Elliott, An Oral History of Myself #14: Judy, Rumpus, Mar. 2011,
      https://therumpus.net/2011/03/an-oral-history-of-myself-14-judy/
         o I started talking back when I was fourteen and it became very violent very fast with
           both of them. My father once whipped me with a belt until I couldn’t move anymore
           and just lay on the floor motionless. My mother, the last time I ever lived with them,
           held a kitchen knife against my throat and threatened to kill me. My father, for the
           first time in his life, stood up for me. He came out of his room, threw her down, and
           gave me twenty dollars while wrestling with her and told me to run. It was two in the
           morning. There was a church nearby and I knew one of the youth ministers lived
           there. He let me in, let me cry, rubbed my back. It happened so fast. He was on top of
           me. I didn’t scream. I didn’t do anything. No one would have heard anyway.


  •   Jennifer Sky, Stephen Elliott’s New Direction, Interview Mag., Feb. 2012,
      https://www.interviewmagazine.com/film/stephen-elliott-adderall-diaries-cherry
         o Sky: “I heard whispers of a Heather Graham rape scene?”
           Elliott: “There is a scene between Heather Graham and her girlfriend Gillian, played
           by Diane Farr. It’s breakup sex, and it’s very violent, and it certainly borders on rape.
           I’m not sure I would call it rape. It’s on the line.”



                                                  8
Case 1:18-cv-05680-LDH-SJB Document 58-1 Filed 02/12/20 Page 10 of 13 PageID #: 540



   •   Stephen Elliott, The Saddest Story I’ve Ever Read, Rumpus, Mar. 2014,
       https://therumpus.net/2014/03/the-saddest-story-ive-ever-read/
          o At the time I was worried that Happy Baby was not funny enough. My editor had
            mentioned that to me, that if the book had a little more light in it there would be a
            wider audience. In fact, the book is not funny at all. It’s a very sad book about a man,
            Theo, who is molested as a boy in the detention center by a guard, Mr. Gracie. Mr.
            Gracie physically and verbally abuses him but also protects him from the other boys.
            In this way Theo learns to associate abuse with affection and searches out Mr.
            Gracie’s replacement for the rest of his life. I was wondering if anyone would be
            interested in such a dark book. My publisher didn’t think so.


   •   Lee Matalone, Stephen Elliott on Domesticity, Queerness and Britney Spears, Los Angeles
       Rev. Books, Nov. 2017, https://lareviewofbooks.org/article/stephen-elliott-on-domesticity-
       queerness-and-britney-spears/
          o Elliott: “I was in the movie theater with a girl friend earlier this week, and I just
            wanted to put my hand on her leg. It’s what I felt like doing. I couldn’t do that for
            obvious reasons, but I also realize that even to ask her if I could do that would also
            possibly be oppressive and unfair.”




                                                   9
Case 1:18-cv-05680-LDH-SJB Document 58-1 Filed 02/12/20 Page 11 of 13 PageID #: 541



   FILMS

   •   About Cherry (Stephen Elliott dir., IFC Films 2012)
          o [110:31–111:18, a scene implying the main character’s father raped his youngest
            daughter] “There’s nothing wrong with my stomach.”
            “What?”
            “There’s no operation. My stomach’s fine.”
            “Oh god. Oh, Jo. I’m sorry.”
            “It’s ok.”
            “I’m so sorry.”
            “It’s ok. I’m going to leave soon, too.”
            “You need to finish high school first.”
            “You didn’t.”
          o [114:06–115:44, the scene Elliott described to Interview Magazine as “border[ing] on
            rape”] “I’m sorry.”
            “No, Margaret, you’re not sorry. You wanna be sorry?” . . .
            “Stop stop stop.”
            “Give it to me. I can see your whole world and it’s so fucking small. I loved you so
            much.”


   •   Mr. Gracie, Stephen Elliott (2012),
       https://www.stephenelliott.com/
          o [3:20–4:35] “You’re a lying whore.”
            “I’m sorry, Martin.”
            “‘I’m sorry, Martin.’ Go to bed, I can’t even look at you.”
            “What do you do to those boys? Why can’t you work someplace else?”
            “Not another word from you. You never worked a real day in your life. Take off your
            blouse and skirt, leave them on the floor, and go to the bedroom. And don’t you make
            a fucking sound. If you wake the children I swear I will kill all three of you.”
            [Crying, she takes off her shirt.]
            “Look at you, you’re disgusting. Why did I marry you.”


   •   Stephen Elliott, Episode 1: Carol, Driven, (Jan. 30, 2017),
       https://www.driven-series.com/
          o [0–1:28] “You wanted to see me, Captain?”
            “That’s right. That’s exactly right. You want to tell me what happened with Beau?”
            “Nothing we can’t handle?”
            “Except he’s out for the day with five stitches on his left eye, and I’m short staffed for
            the night shift. Don’t you fucking smile. You have two options. You want to tell me
            what happened? Tell me he slipped his hands between your legs, tried to touch your
            asshole? You want to make a complaint? If you don’t want to talk, that’s an option,
            too. No middle ground.”
            “Yes, sir.”

                                                   10
Case 1:18-cv-05680-LDH-SJB Document 58-1 Filed 02/12/20 Page 12 of 13 PageID #: 542



              “So what do you want to do now? You got off, Detective. You want out altogether? I
              can bust you down to the unemployment office, if that’s what you want.”
              “Um . . . it’s the end of my shift. I just want to get a drink, sir.”
              “Get the fuck out of my office.”
              “Yes, sir.”


   •   Stephen Elliott, Episode 7: Robert DeNiro, Driven, (Apr. 28, 2018),
       https://www.driven-series.com/
          o [1:55–4:05] “[Quoting a scene from Taxi Driver] You see that woman in the
            window? . . . [T]hat woman is my wife. That’s not my apartment. You know who
            lives there? Of course you wouldn’t know, but I’m just saying, do you know who
            lives there? I’m going to kill her. What do you think of that? Huh? What do you think
            of that? Don’t answer, you don’t have to answer everything. I’m going to kill her with
            a .44 Magnum pistol. You ever see what a .44 Magnum pistol could do to a woman’s
            face? Destroy it, blow it right apart. That’s what a .44 Magnum would do. You ever
            see what a .44 Magnum would do to a woman’s pussy? That you should see—that
            you should see.” . . .
            “So we’re staking out your girlfriend?”
            “My wife, but yeah, whatever.”


   •   Stephen Elliott, Episode 12: Faroush, Driven (Jan. 5, 2019),
       https://www.driven-series.com/
          o [4:00–8:00] “I got signed by a big record label. And, I don’t know, I was thinking that
            on the way here I would, like, play you some of my music or something. . . .”
            “Is it on Spotify?”
            . . . “Yes, you can look it up, it’s under my name. I don’t want to be here when you’re
            listening to it.”
            “Fine.”
            “Fine. Yes, it is fine. Everything’s fine. My agent raped me. And I told my label. And
            uh, they dropped me. And so, um, instead of becoming famous, or anything, I just
            became like everybody else. Like a star without fire, you know. So now you know
            everything, ok? . . . It’s happened to you, too. You just haven’t accepted it yet.”
            “That’s not really what happened to me.”
            “Maybe I’m wrong, I don’t know. After all, I am certain of nothing.”
            [Faroush exits the car near a beach. Elliott drives off, then notices a bag sitting in the
            back seat. He returns to the beach, where Faroush is walking into the water.]
            “You left your bag!”
            “[unintelligible] What are you doing! I left it with you on purpose, obviously!”
            “I don’t want it.”
            “I left it with you! You have to take it!”
            “I’m not taking it!”
            “It’s going to be lost! What is wrong with you?”
            “I don’t know if you know anything about consent, but I am not taking this fucking
            bag.”

                                                  11
Case 1:18-cv-05680-LDH-SJB Document 58-1 Filed 02/12/20 Page 13 of 13 PageID #: 543



   PODCASTS

   •   Episode 33: Interview with Stephen Elliott, Polyamory Wkly. (Nov. 7, 2005),
       https://www.youtube.com/watch?v=KeP1okL5yfg
          o [24:57–28:37] Elliott: “We’re pretty heavily into BDSM. But we do it in a much
            healthier way than I usually do. I’ve had a lot of unhealthy BDSM relationships,
            where, because I’m a submissive and they’ve been very punishment focused. And this
            is more like, ok, I want you to do this because I love you, or take this pain for me. So
            it’s always, rather than punishment, it’s more reward based. And it’s so open, openly
            affectionate, that it actually, it just feels very healthy. . . . For me, that’s my only
            sexuality. I’m only into BDSM. I don’t do straight sex. . . . [My relationship with my
            current girlfriend is] surprisingly healthy in a lot of ways just because I’ve not had
            many good romantic relationships, for any number of reasons. And [unintelligible]
            with BDSM has been very unhealthy a lot of times because I had a hard time—I grew
            up as a ward of the state, in group homes, so homes with lots of children, and they
            were very violent, and they were not particularly accepting of alternative sexuality.
            So it took me a long time to come out of the closet about being a submissive. And so
            oftentimes I would go looking to have an S&M interaction with someone, and I
            wouldn’t practice ‘safe, sane, and consensual.’ I would go home with anybody. I
            would get burned with cigarettes. I would end up in scenes where nothing was
            negotiated, and no one would know safe words, and I basically put myself in some
            dangerous situations, and sometimes they didn’t work out very well. Whereas we play
            with safe words, and there’s a lot of after care, there’s a lot of [unintelligible] going
            on, it’s just healthy and good and, you know, emotionally very fulfilling.”
            Interviewer: “And I love what you said before, too, that the punishment, instead of
            being punishment because someone is genuinely angry and emotionally upset with
            you, that this is more reward-based—”
            Elliott: “Yeah, my last girlfriend would just, really, find things to be angry about. It
            was just made up, she just wanted a reason to beat me up. That was fine, but I could
            never really actually please her because she was always angry, and I was always
            insecure. Whereas my girlfriend now, she is very rarely angry with me. She hurts me
            because she loves me. So I feel loved.”
          o [30:33–30:45] Elliott: “Happy Baby is very dark and not everybody loves to read
            about that kind of stuff. A lot of the S&M in Happy Baby is nonconsensual, not ‘safe
            and sane,’ you know.”




                                                  12
